Citation Nr: 1029234	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  04-19 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased evaluation for internal 
derangement of the right knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to October 1990 
with a period of active duty for training from July 1976 to June 
1977.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2007, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of this hearing 
was prepared and associated with the claims file.

The issues on appeal were previously denied by a November 2007 
Board decision.  The appellant subsequently filed an appeal with 
the United States Court of Appeals for Veterans Claims (Court).  
While the case was pending at the Court, the VA Office of General 
Counsel and the appellant's attorney filed a joint motion for 
remand, requesting that the Court vacate the Board's November 
2007 decision and remand the claims.  In a December 2009 Order, 
the Court granted the joint motion, vacating the Board's November 
2007 decision and remanding the claims to the Board for 
compliance with directives that were specified by the joint 
motion.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.



REMAND

The Veteran has claimed entitlement to service connection for 
hypertension.  This claim was denied by the November 2007 Board 
decision based on a finding that, while the competent evidence of 
record clearly and unmistakably showed that the Veteran's 
hypertension pre-existed service, such evidence also clearly and 
unmistakably demonstrated that his hypertension had not been 
aggravated during service.  

The joint motion for remand interpreted the Board decision as 
finding "while Appellant's pre-existing hypertension had 
increased in severity, that there was insufficient evidence to 
indicate that the increase was related to Appellant's military 
service."  The joint motion argued that this finding did not 
meet the onerous clear and unmistakable burden of Cotant v. 
Principi, 17 Vet. App. 116 (2003).  It further argued that a 
remand for a VA examination was warranted pursuant to McLendon v. 
Nicholson, 20 Vet. App. 80 (2006).  In light of the concerns 
raised in the JMR, the Board is remanding this case for a VA 
examination and etiology opinion.

The Board also finds that a remand for a new VA examination of 
the Veteran's right knee is necessary.  As noted in the JMR, the 
Veteran reported increased instability at his May 2007 hearing.  
Specifically, he testified at this hearing that he used to fall 
once every two or three months but now falls two or three times 
per week.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA 
examination to determine the nature and 
etiology of any current hypertension.  The 
claims folders must be thoroughly reviewed by 
the examiner in connection with the 
examination, and a complete history should be 
elicited directly from the Veteran.  Any 
tests and studies deemed necessary by the 
examiner should be conducted.  All findings 
should be reported in detail.  The examiner 
should diagnose whether the Veteran has 
hypertension and, if so, should then respond 
to the following inquiries:

a.  Please render an opinion as to whether it 
existed prior to his entry into service, and, 
if so, whether it increased in severity 
during the Veteran's military service beyond 
the natural progression of the disease.

b.  If his current disability is not found to 
have preexisted service, the examiner should 
also opine as to whether it is at least as 
likely as not (a 50 percent probability or 
more) that the disability had its onset in 
service, or is otherwise related to the 
Veteran's military service. 

Any opinion expressed must be accompanied by 
a complete rationale.

2.  Arrange for the Veteran to undergo a VA 
examination to determine the severity of his 
service-connected internal derangement of the 
right knee.  The claims folders must be 
thoroughly reviewed by the examiner in 
connection with the examination, and a 
complete history should be elicited directly 
from the Veteran.  Any tests and studies 
deemed necessary by the examiner should be 
conducted.  All findings should be reported 
in detail.  

The examiner should describe all pertinent 
symptomatology associated with the Veteran's 
right knee disability and should provide the 
following information:  

a.  The examiner should specifically state 
range of motion findings;

b.  The examiner should comment on whether 
this disability exhibits weakened movement, 
excess fatigability, incoordination, or pain 
on use attributable to the service-connected 
disability (if feasible, these determinations 
should be expressed in terms of the degree of 
additional range of motion loss due to these 
symptoms);

c.  The examiner should discuss whether pain 
significantly limits functional ability 
during flare-ups or following repeated use 
(these determinations should also, if 
feasible, be portrayed in terms of the degree 
of additional range of motion loss due to 
pain on use or during flare-ups);

d.  The examiner should opine as to whether 
the Veteran has subluxation or lateral 
instability of the right knee, and if he 
does, should describe its severity.

3.  After the development requested above has 
been completed, again review the record.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


